Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 1 of 7 PageID# 2




  AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMIN AL COMP LAINT
                        AND ARR EST WARRAN T

       I, Melvin Gonzalez, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a criminal complaint charging

GORDON G. MILLER III with violations of 18 U.S.C. § 2252A(a)(5)(B) (Possession of Child

Pornography) and an arrest warrant with that complaint.

       2.     I am a Special Agent with the Federal Bureau oflnvestigation and have been so

employed by the FBI for over fourteen years. I am currently assigned to the Richmond Field Office

in Richmond, Virginia. I am assigned to the Child Exploitation Task Force, which conducts

investigations pertaining to child sex trafficking, child pornography, and child abductions. I have

received training from the FBI in the areas of child exploitation. I was previously assigned for six

years to the San Juan Field Office, where I investigated violent crimes, gangs, and drug trafficking.

       3.      During my career in law enforcement, I have received extensive training in the

conduct of a variety of investigations, including drug investigations, organized crime, violent

crime, white collar crime, and others. In the course of my employment as a sworn Jaw-enforcement

officer, I have participated in the execution of numerous search warrants resulting in the seizure of

computers, magnetic storage media for computers, other electronic media, and other items

evidencing violations of state and federal Jaws, including various sections of Title 18 of the United

States Code, including § 2251, involving production of child pornography, § 2252A, involving a

variety of child exploitation and child pornography offenses, and § 2422, involving online

enticement or coercion of a minor to engage in illegal sexual activity.

       4.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

Because this affidavit is being submitted for the limited purpose of securing a criminal complaint
                                                  1
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 2 of 7 PageID# 3




and arrest warrant for GORDON G. MILLER III, I have not included each and every fact known to

me concerning this investigation. I have set forth only those facts that I believe are necessary to

establish probable cause that GORDON G. MILLER Ill committed the violations of 18 U.S.C.

§ 2252A(a)(5)(B) (Possession of Child Pornography) detailed below.

                                           JURISDICTION

        5.     This Court has jurisdiction to issue the requested warrant because it is "a courtof

competent jurisdiction" as defined by 18 U.S.C. § 2711. See 18 U.S.C. §§ 2703(a), (b )( 1 )(A),

( c)(I )(A). Specifically, the Court is "a district court of the United States ... that - has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                            RELEVANT STATUTORY PROVISIONS

        6.      Possession of Child Pornography: 18 U.S.C. § 2252A(a)(5) provides that it is a

crime to knowingly possess, or knowingly access with intent to view, any child pornography that

has been mailed, or shipped or transported using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce by any means, including by computer,

or that was produced using materials that have been mailed, or shipped or transported in or

affecting interstate or foreign commerce by any means, including by computer.

        7.      Child pornography or Child abusive material means any visual depiction, in any

format, of sexually explicit conduct where: (A) the production involves the use of a minor engaging

in sexually explicit conduct; (B) such visual depiction is a digital or computer-generated image that

is substantially indistinguishable from that of a minor engaged in sexually explicit conduct; or (C)

such visual depiction has been created, adapted, or modified to appear that an identifiable minor is

engaged in sexual explicit conduct. See 18 U.S.C. § 2256(8).

        8.      Visual depictions include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which are capable of conversion into a visual image, and

                                                    2
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 3 of 7 PageID# 4




data which are capable of conversion into a visual image that has been transmitted by any means,

whether or not stored in a permanent format. See 18 U.S.C. § 2256(5).

       9.      Erotica, as used herein, means materials or items that are sexually arousing to

persons having a sexual interest in minors but that are not, in and of themselves, legally obsecen or

that do not necessarily depict minors engaging in sexually explicit conduct.

        10.    Minor means any person under the age of eighteen years. See 18 U.S.C. § 2256(1 ).

        11.    Sexually explicit conduct means actual or simulated: (i) sexual intercourse,

including genital-genital, oral-genital, or oral-anal, whether between persons of the same or

opposite sex; (ii) bestiality; (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious

exhibition of the genitals or pubic area of any person. See 18 U .S.C. § 2256(2).

                                        PROBABLE CAUSE

        12.    The Federal Bureau oflnvestigation (FBI) and the United States Postal Inspection

Service (USPIS) are jointly investigating this case. Based on the investigation to date, there is

probable cause to believe that GORDON MILLER has engaged in mail and wire fraud, theft from a

program receiving federal funds, witness tampering, and money laundering in violation of Title 18,

United States Code, Sections 1341, 1343, 666, 1512(b )(1), 1956(a)(l)(A)(ii), (B)(i) and 1957,

respectively ( collectively hereafter "the Fraud Offenses").

        13.     On June 9, 2020, based on the facts gathered regarding the Fraud Offenses, federal

agents obtained a search warrant for MILLER's residence. That warrant authorized the search of

MILLER's residence and seizure of, among other items, electronic devices used as means to

commit the Fraud Offenses. The warrant also authorized the off-site forensic examination of those

devices. Within 48 hours of the residence search warrant's execution, law enforcement imaged

three ofMILLER's devices-two Apple iPhones and one Apple iPad-and returned them to




                                                    3
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 4 of 7 PageID# 5




MILLER. The remaining devices have been held by the FBI in Richmond, where agents have been

analyzing them pursuant to the residence search warrant.

        14.     Law enforcement executed the premises search warrant at MILLER's residence on

June 11, 2020. During the execution of the warrant, agents found and seized various electronic

devices. Among those devices was a Seagate 1 TB External HDD external hard drive, bearing

serial number NAOC7532, found in MILLER's second-floor home office. After seizing the

electronic devices pursuant to the residence search warrant, law enforcement conducted an initial

review on each device known as triaging, which was done in this case to confirm that a forensic

extraction of the device would properly capture all of the data contained on the device.

        15.      On June 18, 2020, while triaging the external hard drive described in Paragraph 14,

FBI personnel discovered a series of folders containing pornographic material. On June 19, 2020,

this affiant observed these findings in order to corroborate that various images depicted child sexual

abusive material (CSAM). Several images located in a folder named "64GB" were confirmed to be

CSAM.

        16.      Additionally, during the triaging of the forensic image of MILLER's iPhone 11, this

affiant observed several internet searches including "kid naked at home" and "mother daughter

threesome." Agents also observed website history showing access to websites including

petiteteenager.com and motherless.com. The latter website is one that is known to law enforcement

as a place used by individuals who collect, trade, and distribute child abusive material to conduct

their illegal activities.

         17.     Because the child pornography was discovered in an external hard drive, another

electronic device necessarily had to have been used to back up or transfer that material to the

external hard drive. Similarly, in my training and experience, collectors of child pornography

frequently have multiple devices used to store or transfer child pornography.

                                                  4
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 5 of 7 PageID# 6




        18.    On June 19, 2020, based in part on the foregoing information, agents obtained a

warrant to search the electronic devices and forensic images seized from the Miller's home for

evidence related to child pornography offenses. On June 22, 2020, members of the Richmond FBI

Computer Analysis Response Team (CART) executed the search warrant and began forensically

extracting digital evidence.

        19.    Based on the CART extraction and subsequent analysis, it was determined that files

constitution CSAM were present on at least 16 of the 26 devices-including on the forensic images

of the Apple iPad Pro 11, Apple iPhone 11 Pro Max, and Apple iPhone XS that were returned to

MILLER within 48 hours of the execution of the original premises search warrant from June 11,

2020.

        20.    In total, law enforcement identified the following approximate items of child

pornography-related evidence on devices seized from MILLER's residence:

               a.      738 unique Category One files, i.e., images or videos in any format of

        sexually explicit conduct involving the use of a minor.

               b.      5,208 unique Category Two files, i.e., images or videos in any format of

        sexually explicit conduct involving the use of a possible minor whose age is difficult to

        determine or images and videos identified as child erotica.

                c.     632 unique Category Three files, i.e., images or videos containing animation

        of children engaged in sexually explicit conduct.

        21.     This affiant reviewed the above-described findings and corroborated that at least 738

images and videos met the federal definition of "child pornography" as outlined in Paragraph 7.

        22.     The following files are examples of Category One photos or videos observed by this

affiant from the forensic extractions of MILLER's devices:




                                                  5
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 6 of 7 PageID# 7




            a.      An image named "513 8-1.jpg," located in a Seagate external hard drive, is a

     collage of six still images. The images include a blonde female child of approximately two

     (2) years of age. The child is fully undressed. There is an adult male sexually assaulting

     the child. The male's penis is erect and appears to be penetrating the child while the child is

     positioned face down on a bed. There is a close-up of the male's finger penetrating the

     child's anus. The child's legs are opened by the adult and the focus of the depiction is the

     child's genitalia. The male places his erect penis in the child's mouth. The male places his

     erect penis on the child's vagina and appears to attempt to penetrate her while she lays on

     her back.

            b.      A video named "YoungCumlnMouth.mov" was located on a Seagate 1TB

     External hard drive. The video depicts a female child of approximately four ( 4) years of

     age. The child has black hair and is wearing a green nightgown. The child is sitting on a

     colored patterned bed sheet. During the video, the child is performing oral sex on an adult's

     erect penis. The male ejaculates in the child's mouth. The male seems to instruct the child

     to open her mouth and display the semen. The child then appears to swallow the semen and

     displays her open mouth again prior to performing oral sex on the male again.

             c.     An image named "l l-bond004.jpg" was located on a Buffalo Link Station

     Raid. This image depicted a female child approximately three (3) years of age. The child is

     laying on the edge of a bed or sofa and has a pink towel under her body. The child's legs

     are spread open displaying her genitalia. The child's feet are restrained with what appears to

     be a rope or cord to prevent them from closing. The child has a blanket over the top half of

     her body to include her face.

             d.     Images named "MVC-021s.jpg" and "MVC-025s.jpg'' were located on a

     Buffalo Link Station Raid. Both images are depicting the same prepubescent female child

                                               6
Case 3:20-mj-00115-EWH Document 1-1 Filed 09/09/20 Page 7 of 7 PageID# 8




       and appear to be still frames from a video. The female child has a mouth gag ball restraint.

       An adult hand is observed inserting a sex toy that appears to be a vibrator in the child's anus

       or vagina. Later the child is naked and positioned on all fours on a bed. The child still has

       the gag ball. The sex toy is on the bed by the child. An adult hand is holding a whip on the

       child's gluteal.

                                          CONCLUSION

       23.     Based on the forgoing, I respectfully request that this Court issue a criminal

complaint charging GORGON G. MILLER III with violation 18 U.S.C. § 2252A(a)(S)(B)

(Possession of Child Pornography), as well as a warrant authorizing his arrest on that complaint.




Subscribed and sworn to before me on this 9th day of September 2020.




                                                  7
